DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  Claims 1, 10, and 17 were amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekozawa et al. US 4569012 (hereinafter 'Sekozawa') in view of Machado et al. US 2015/0226051 (hereinafter 'Machado') in view of Sadikovic, US 2017/0109841 (hereinafter 'Sadikovic').

Regarding claim 1: Sekozawa teaches a virtual flow meter ([col 4, line 55 – col 5, line 10, Fig 1]: discloses estimating the pressure and volume of material flowing through the branches of a pipe network 13 given limited actual measurement points)), comprising: 
a processor-based controller ([col 2, line 64, Fig 1]: demand volume estimation apparatus 2) configured to:
	generate or access one or more vectors representing mass flow rates of one or more fluids through a fluid distribution network ([col 2, lines 62 – 63; Fig 1]: discloses creating a vector of measured flow rates or pressure as detected by the pressure gauges or flow gauges 11);
		acquire measured pressure values for one or more nodes within the fluid distribution network, wherein the number of nodes is greater than the number of sensors ([col 2, lines 60 – 63]: discloses measuring pressure by sensors 11, where the number of sensors 11 is less than the number of demand nodes 14);
		determine a state vector comprising the mass flow rates and pressure values at each node ([col 4, lines 40 – 41]: discloses a vector of mass flow measurements “X”, and a vector of pressure measurements “p”);
		generate a measurement vector based at least in part on the state vector ([col 4, line 37]: discloses creating a measurement vector Z, with the flow vector x and the pressure vector p serving as input to a calculation of Z using the measurement matrix H]); and
	generate a discrete time representation of the fluid gathering network based on at least the state vector, the measurement vector ([col 2, lines 62 – 63]: discloses “estimating the demand volumes at the respective demand nodes in the pipe network from the data measured at the limited number of measurement points”).

Sekozawa is silent with respect to 
a fluid gathering network;
wherein the fluid gathering network comprises one or more wells;
the number of nodes is greater than the number of wells; and
generate a discrete time representation of the fluid gathering network based on at least the state vector, the measurement vector, and one or more pseudo-measurements corresponding to physical constraints in the fluid gathering network based, at least in part, on at least one model of at least one relationship between measured variables associated with an equality constraint, the discrete time representation to control operation of equipment in oil and/or gas production environments, the one or more pseudo-measurements increasing a dimensionality of a pseudo-measurement vector corresponding to a pressure change to enable determination of the state vector, the dimensionality being increased such that the dimensionality is greater than or equal to a state vector dimensionality.

Machado teaches a monitoring and control system for hydrocarbon well site ([0027]) that includes
a fluid gathering network ([0031, Fig 1]: discloses a hydrocarbon site 10 that includes a network of pipelines 24);
wherein the fluid gathering network comprises one or more wells ([0031, Fig 1]: discloses a number of wells connected to pumpjacks 12, submersible pumps 14, and well trees 16 at hydrocarbon site 10); and 
to control operation of equipment in oil and/or gas production environments ([0047]: discloses the control of “large-scale processes” in the network of pumps and wells)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado to enable applying the analysis of flow rates within a fluid distribution network to a similar complex network of pipes used in fluid gathering, as known in the art.

In Figure 1, Machado draws a representation of an example hydrocarbon site.  This is described as “the extracted hydrocarbons may be distributed to other devices such as wellhead distribution manifolds 18, separators 20, storage tanks 22, and the like ([0031])”.  From Fig.1, the network of manifolds, separators and storage tanks appears to be much larger than the number of wells.  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado to enable applying the analysis of flow rates within a fluid distribution network to a similar complex network of pipes used in fluid gathering, where the number of nodes is greater than the number of wells, as known in the art.

In a related art of distributing power distribution through a network of electrical connections, Sadikovic teaches an analysis method that incorporates available measurements of voltage and current with pseudo-measurements ([0008]) that includes 
generate a discrete time representation of the network based on at least the state vector, the measurement vector, and one or more pseudo-measurements corresponding to physical constraints in the network based, at least in part, on at least one model of at least one relationship between measured variables associated with an equality constraint, the one or more pseudo-measurements increasing a dimensionality of a pseudo-measurement vector corresponding to a [voltage] change to enable determination of the state vector the dimensionality being increased such that the dimensionality is greater than or equal to a state vector dimensionality ([0034, 0066]: discloses acquiring a set of measurements from the edges of a network (the “state” of the network), and then determining a set of pseudo-measurements describing the interior of the network, in order to make the network “observable”, which is interpreted as increasing the dimensionality of the measurement vector used to determine the state of the distribution system.  One of the constraints is an equality of voltage magnitude and phase on either side of a closed switch.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado in view of Sadikovic to apply a method of modelling segments of a distribution network with no directly observable data to the analysis of the overall flow through a network, enabling better management of the flows within the distribution network.

Regarding claim 2: Sekozawa in view of Machado in view of Sadikovic teaches the virtual flow meter of claim 1, as discussed above, wherein the controller is configured to tune one or more models at run-time (Sekozawa: [col 8, lines 66 - 68]: the control scheme described above can be considered as a kind of PI (proportion-integration) type control).

Regarding claim 4: Sekozawa in view of Machado in view of Sadikovic teaches the virtual flow meter of claim 1, as discussed above, wherein the controller is further configured to acquire one or both of temperature measurements (Sekozawa: [col 5, line 62 – 68]: an external disturbance factor such as temperature) or fluid rate measurements (Sekozawa: [col 2, lines 62 – 63]: flow rates or pressures measured at time t).

Regarding claim 5: Sekozawa in view of Machado in view of Sadikovic teaches the virtual flow meter of claim 1, as discussed above, wherein the one or more pseudo-measurements comprise equality of pressure at the one or more nodes (Sekozawa: [col 5, line 14 – 16]: p* is a control reference value determined from the view points of decreasing the water leakage and maintaining the service pressure [Examiner interprets the control reference as a “pseudo measurement” used to ensure equal service pressure at the demand nodes]).

Regarding claim 6: Sekozawa in view of Machado in view of Sadikovic teaches the virtual flow meter of claim 1, as discussed above.
Sekozawa is silent with respect to wherein 
the controller is further configured to model pressure loss at one or more pressure loss segments between the nodes.

Machado teaches
the controller is further configured to model pressure loss at one or more pressure loss segments between the nodes ([0035]: the monitoring system 26 may measure a pressure or a differential pressure of a well or a component (e.g., storage tank 22) in the hydrocarbon site 10).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado to enable adding additional information regarding the topology of the pipeline network, as known in the art. 

Regarding claim 7: Sekozawa in view of Machado in view of Sadikovic teaches the virtual flow meter of claim 6, as discussed above, wherein the pressure loss at each pressure loss segment is modeled such that an outlet pressure for a respective pressure loss segment is a function at least of an inlet pressure for the respective pressure loss segment and a mass flow of fluid traveling through the respective pressure loss segment (Sekozawa: [col 2, lines 62 – 63]: estimating the demand volumes at the respective demand nodes in the pipe network from the data measured at the limited number of measurement points [outlet pressure is a function of inlet pressure]).

Regarding claim 8: Sekozawa in view of Machado in view of Sadikovic teaches the virtual flow meter of claim 1, as discussed above, wherein the state vector, the measurement vector, and one or more pseudo-measurements are processed using a Kalman filter to generate an output signal used to regulate flow within the fluid gathering network (Sekozawa: [col 5, line 62 – 68]: in accordance with the theory of Kalman filter, the demand volume estimation apparatus 2 operates to estimate the variation in the demand volume of the entire network based on information measured at the limited number of points to predict the demand volume at the next time point).

Regarding claim 9: Sekozawa in view of Machado in view of Sadikovic teaches the virtual flow meter of claim 8, as discussed above, wherein the Kalman filter takes into account one or more of inflow performance relationships, pressure continuity at junction points, or mass flow continuity within the estimation framework (Sekozawa: [col 3, line 59 – 62]: Physical characteristics of the waterworks pipe network to be controlled are expressed as follows in terms of flow balances at the demand nodes 14 and pressure balances in the pipe lines (branches).).

Regarding claim 10: Sekozawa teaches a method for monitoring a fluid distribution network ([col 4, line 55 – col 5, line 10, Fig 1]: discloses estimating the pressure and volume of material flowing through the branches of a pipe network 13 given limited actual measurement points)), comprising: 
generating or accessing one or more vectors representing mass flow rates of one or more fluids through a fluid distribution network ([col 2, lines 62 – 63; Fig 1]: discloses creating a vector of measured flow rates or pressure as detected by the pressure gauges or flow gauges 11);
acquiring measured pressure values for one or more nodes within the fluid distribution network, wherein the number of nodes is greater than the number of sensors ([col 2, lines 60 – 63]: discloses measuring pressure by sensors 11, where the number of sensors 11 is less than the number of demand nodes 14);
determining a state vector comprising the mass flow rates and pressure values at each node ([col 4, lines 40 – 41]: discloses a vector of mass flow measurements “X”, and a vector of pressure measurements “p”);
generating a measurement vector based at least in part on the state vector ([col 4, line 37]: discloses creating a measurement vector Z, with the flow vector x and the pressure vector p serving as input to a calculation of Z using the measurement matrix H]); and
generating a discrete time representation of the fluid distribution network based on at least the state vector and the measurement vector ([col 2, lines 62 – 63]: discloses “estimating the demand volumes at the respective demand nodes in the pipe network from the data measured at the limited number of measurement points”).

Sekozawa is silent with respect to 
a fluid gathering network;
wherein the fluid gathering network comprises one or more wells; and 
the number of nodes is greater than the number of wells; and 
generating a discrete time representation of the fluid gathering network based on at least the state vector, the measurement vector, and one or more pseudo-measurements corresponding to physical constraints in the fluid gathering network based, at least in part, on at least one model of at least one relationship between measured variables associated with an equality constraint, the discrete time representation to control operation of equipment in oil and/or gas production environments, the one or more pseudo- measurements increasing a dimensionality of a pseudo-measurement vector corresponding to a pressure change to enable determination of the state vector, the dimensionality being increased such that the dimensionality is greater than or equal to a state vector dimensionality.

Machado teaches
a fluid gathering network ([0031]: hydrocarbon site 10 [which includes] a network of pipelines 24); and
wherein the fluid gathering network comprises one or more wells ([0031]: the hydrocarbon site 10 may include a number of wells).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado to enable applying the analysis of flow rates within a fluid distribution network to a similar complex network of pipes used in fluid gathering, as known in the art.

Sekozawa in view of Machado is silent with respect to 
the number of nodes is greater than the number of wells.

In Figure 1, Machado draws a representation of an example hydrocarbon site.  This is described as “the extracted hydrocarbons may be distributed to other devices such as wellhead distribution manifolds 18, separators 20, storage tanks 22, and the like ([0031])”.  From Fig.1, the network of manifolds, separators and storage tanks appears to be much larger than the number of wells.  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado to enable applying the analysis of flow rates within a fluid distribution network to a similar complex network of pipes used in fluid gathering, where the number of nodes is greater than the number of wells, as known in the art.

In a related art of distributing power distribution through a network of electrical connections, Sadikovic teaches an analysis method that incorporates available measurements of voltage and current with pseudo-measurements ([0008]) that includes 
generate a discrete time representation of the network based on at least the state vector, the measurement vector, and one or more pseudo-measurements corresponding to physical constraints in the network based, at least in part, on at least one model of at least one relationship between measured variables associated with an equality constraint, the one or more pseudo-measurements increasing a dimensionality of a pseudo-measurement vector corresponding to a [voltage] change to enable determination of the state vector the dimensionality being increased such that the dimensionality is greater than or equal to a state vector dimensionality ([0034, 0066]: discloses acquiring a set of measurements from the edges of a network (the “state” of the network), and then determining a set of pseudo-measurements describing the interior of the network, in order to make the network “observable”, which is interpreted as increasing the dimensionality of the measurement vector used to determine the state of the distribution system. One of the constraints is an equality of voltage magnitude and phase on either side of a closed switch.).

Regarding claim 11: Sekozawa in view of Machado in view of Sadikovic teaches the method of claim 10, as discussed above, further comprising acquiring one or both of temperature measurements (Sekozawa: [col 5, line 62 – 68]: an external disturbance factor such as temperature) or fluid rate measurements (Sekozawa: [col 2, lines 62 – 63]: flow rates or pressures measured at time t).

Regarding claim 12: Sekozawa in view of Machado in view of Sadikovic teaches the method of claim 10, as discussed above, wherein the one or more pseudo-measurements comprise equality of pressure at the one or more nodes (Sekozawa: [col 5, line 14 – 16]: p* is a control reference value determined from the view points of decreasing the water leakage and maintaining the service pressure [Examiner interprets the control reference as a “pseudo measurement” used to ensure equal service pressure at the demand nodes]).

Regarding claim 13: Sekozawa in view of Machado in view of Sadikovic teaches the method of claim 10, as discussed above.
Sekozawa is silent with respect to 
further comprising modeling pressure loss at one or more pressure loss segments between the nodes.

Machado teaches
further comprising modeling pressure loss at one or more pressure loss segments between the nodes ([0035]: the monitoring system 26 may measure a pressure or a differential pressure of a well or a component (e.g., storage tank 22) in the hydrocarbon site 10).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado to enable adding additional information regarding the topology of the pipeline network, as known in the art. 

Regarding claim 14: Sekozawa in view of Machado in view of Sadikovic teaches the method of claim 13, as discussed above, wherein the pressure loss at each pressure loss segment is modeled such that an outlet pressure for a respective pressure loss segment is a function at least of an inlet pressure for the respective pressure loss segment and a mass flow of fluid traveling through the respective pressure loss segment  (Sekozawa: [col 2, lines 62 – 63]: estimating the demand volumes at the respective demand nodes in the pipe network from the data measured at the limited number of measurement points [outlet pressure is a function of inlet pressure]).

Regarding claim 15: Sekozawa in view of Machado in view of Sadikovic teaches the method of claim 10, as discussed above, wherein the state vector, the measurement vector, and one or more pseudo-measurements are processed using a Kalman filter to generate an output signal used to regulate flow within the fluid gathering network  (Sekozawa: [col 5, line 62 – 68]: in accordance with the theory of Kalman filter, the demand volume estimation apparatus 2 operates to estimate the variation in the demand volume of the entire network based on information measured at the limited number of points to predict the demand volume at the next time point).

Regarding claim 16: Sekozawa in view of Machado in view of Sadikovic teaches the method of claim 10, as discussed above, wherein the mass flow rates and measured pressure values are substantially constant (Sekozawa: [col 9, line 7 – 9]: The pressures at the demand nodes at which no sensor is located can be maintained within a desired pressure range).

Regarding claim 17: Sekozawa teaches one or more computer-readable media comprising executable routines, which when executed by a processor cause acts to be performed comprising: 
	implementing a state-estimation filter framework in which both mass flow and pressure at every node within a fluid distribution network are considered in generating a state vector ([col 4, lines 40 – 41]: discloses a vector of mass flow measurements “X”, and a vector of pressure measurements “p”);
generating a measurement vector based at least in part on the state vector ([col 4, line 37]: discloses creating a measurement vector Z, with the flow vector x and the pressure vector p serving as input to a calculation of Z using the measurement matrix H]); and
generating a discrete time representation of the fluid distribution network based on at least the state vector and the measurement vector ([col 2, lines 62 – 63]: discloses “estimating the demand volumes at the respective demand nodes in the pipe network from the data measured at the limited number of measurement points”).

Sekozawa is silent with respect to 
a fluid gathering network; and 
generating a discrete time representation of the fluid gathering network based on at least the state vector, the measurement vector, and one or more pseudo-measurements corresponding to physical constraints in the fluid gathering network based, at least in part, on at least one model of at least one relationship between measured variables associated with an equality constraint, the one or more pseudo-measurements increasing a dimensionality of a pseudo-measurement vector corresponding to a pressure change to enable determination of the state vector, the dimensionality being increased such that the dimensionality is greater than or equal to a state vector dimensionality.

Machado teaches
a fluid gathering network ([0031]: hydrocarbon site 10 [which includes] a network of pipelines 24).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado to enable applying the analysis of flow rates within a fluid distribution network to a similar complex network of pipes used in fluid gathering, as known in the art. 

In a related art of distributing power distribution through a network of electrical connections, Sadikovic teaches an analysis method that incorporates available measurements of voltage and current with pseudo-measurements ([0008]) that includes 
generate a discrete time representation of the network based on at least the state vector, the measurement vector, and one or more pseudo-measurements corresponding to physical constraints in the network based, at least in part, on at least one model of at least one relationship between measured variables associated with an equality constraint, the one or more pseudo-measurements increasing a dimensionality of a pseudo-measurement vector corresponding to a [voltage] change to enable determination of the state vector the dimensionality being increased such that the dimensionality is greater than or equal to a state vector dimensionality ([0034, 0066]: discloses acquiring a set of measurements from the edges of a network (the “state” of the network), and then determining a set of pseudo-measurements describing the interior of the network, in order to make the network “observable”, which is interpreted as increasing the dimensionality of the measurement vector used to determine the state of the distribution system.  One of the constraints is an equality of voltage magnitude and phase on either side of a closed switch.).

Regarding claim 18: Sekozawa in view of Machado in view of Sadikovic teaches the one or more non-transitory computer-readable media of claim 17, as discussed above, wherein the state-estimation filter framework takes into account one or more of inflow performance relationships (IPR), pressure continuity at junction points, and mass flow continuity (Sekozawa: [col 5, line 14 – 16]: p* is a control reference value determined from the view points of decreasing the water leakage and maintaining the service pressure [Examiner interprets the control reference as a “pseudo measurement” used to ensure equal service pressure at the demand nodes]).

Regarding claim 20: Sekozawa in view of Machado in view of Sadikovic teaches the one or more non-transitory computer-readable media of claim 17, as discussed above.
Sekozawa is silent with respect to wherein 
the pseudo-measurements model one or more of relationships among measured variables or inter-relationships among different models used to represent the interaction between mass flow rates and pressure in the fluid gathering network.

Machado teaches wherein 
the pseudo-measurements model one or more of relationships among measured variables or inter-relationships among different models used to represent the interaction between mass flow rates and pressure in the fluid gathering network ([0053]: the monitoring system 26 may determine the IPR based on certain known parameters associated with the well and the real-time data received at block 92).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado to add additional information regarding the topology of the pipeline network to create an improved model of the pipe network, as known in the art. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sekozawa in view of Machado in view of Sadikovic in view of Yokokawa et al., US 2016/0306366 (hereinafter 'Yokokawa').

Regarding claim 3: Sekozawa in view of Machado in view of Sadikovic teaches the virtual flow meter of claim 1, as discussed above.
Sekozawa in view of Machado in view of Sadikovic is silent with respect to wherein 
the controller comprises an application specific integrated circuit.

Yokokawa teaches 
the controller comprises an application specific integrated circuit ([0019]: functional hardware unit such as an LSI (large-scale integrated) device or an ASIC (application-specific integrated circuit)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado in view of Sadikovic in view of Yokokawa to use to implement the control electronics in a customized device to save power, improve performance, reduce the size of the control device, or reduce the cost of the device, as known in the art. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sekozawa in view of Machado in view of Sadikovic in view of Tiwari et al. US 2015/0226051 (hereinafter 'Tiwari').

Regarding claim 19: Sekozawa in view of Machado in view of Sadikovic teaches the one or more non-transitory computer-readable media of claim 17, as discussed above.
Sekozawa in view of Machado in view of Sadikovic is silent with respect to 
wherein the routines, when executed by the processor causes the acts of implementing the state-estimation filter framework, generating the measurement vector, and generating the discrete time representation of the fluid gathering network to be performed recursively.

Tiwari teaches 
wherein the routines, when executed by the processor causes the acts of implementing the state-estimation filter framework, generating the measurement vector, and generating the discrete time representation of the fluid gathering network to be performed recursively ([0020]: This procedure can be a recursive procedure until a desired operating state of the fluid transport system 100 is achieved).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado in view of Sadikovic in view of Tiwari to use the solution of one part of the fluid network to aid in the solution of the next part of the fluid network, as known in the art.

	Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claims 1, 10. and 17 have been fully considered and resolve the issues of indefiniteness.  The rejection of 6 April 2022 has been withdrawn. 

	
35 USC §103 
Applicant's arguments filed 6 July 2022 have been fully considered but they are not persuasive.
Applicant argues (see page 9): Notably, "observable" does not appear to be defined in the reference, and as a result, these metrics do not appear to be associated with the features of the above-referenced claim language.
Examiner submits that paragraph [0053] of Sadikovic states 
For observability and observability metrics see, for example, FETZER, Erwin Enrique, OBSERVABILITY IN THE STATE ESTIMATION OF POWER SYSTEMS, PhD thesis, Iowa State University, 1972, Electrical Engineering, or Utku Ilkturk, Observability Methods in Sensor Scheduling, PhD thesis, Arizona State University, 2015, both of which are Incorporated by reference herein in their entirety and for all purposes. 

Examiner has attached the Fetzer paper for Applicant’s reference.
Applicant argues (see page 9): Moreover, there does not appear to be any indication regarding adjustment of dimensionality for a system of equations in the cited portion of the reference. This is not cured by the inclusion of cited paragraph 34, which essentially mirrors cited paragraph 8, as shown in the table below.
Examiner submits that the inclusion of additional pseudo-measurements increases the number of dimensions in the system of equations that defines the system being modelled.  This is described in the paper OBSERVABILITY IN THE STATE ESTIMATION OF POWER SYSTEMS, which is included by reference Sadikovic: “the dimension of the measurement vector, z, (the total number of measurements and pseudomeasurements) is large ([page 24, emphasis added])”.  Therefore, the inclusion of pseudo-measurements as taught by Sadikovic increase the overall dimensionality of the 
Applicant argues (see page 10): Applicant further asserts that these cited portions of Sadikovic do not describe the claimed "equality constraints" of claim 1.
Examiner submits that paragraph [0066] of Sadikovic taches the inclusion of an equality constraint where appropriate, as an equality of voltage magnitude and phase on either side of a closed switch.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862